                                                                      Case 8:21-bk-10525-ES           Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11    Desc
                                                                                                       Main Document    Page 1 of 7



                                                                       1 Daniel A. Lev (CA Bar No. 129622)
                                                                          dlev@sulmeyerlaw.com
                                                                       2 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       3 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       4 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       5
                                                                         Ronald Richards (CA Bar No. 176246)
                                                                       6 ron@ronaldrichards.com
                                                                         Law Offices of Ronald Richards & Associates, APC
                                                                       7 P.O. Box 11480
                                                                         Beverly Hills, California 90213
                                                                       8 Telephone: 310.556.1001
                                                                         Facsimile: 310.277.3325
                                                                       9
                                                                         Attorneys for Shady Bird Lending, LLC
                                                                      10
   Professional Corporation




                                                                      11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                      13
                                                                           In re                                           Case No. 8:21-bk-10525-ES
                                                                      14
                                                                           THE SOURCE HOTEL, LLC,                          Chapter 11
SulmeyerKupetz, A




                                                                      15
                                                                                                                           STIPULATION BETWEEN DEBTOR AND
                                                                      16                    Debtor.                        SHADY BIRD LENDING, LLC RE
                                                                                                                           PENDING MOTION OF SHADY BIRD
                                                                      17                                                   LENDING, LLC FOR ORDER EXCUSING
                                                                                                                           STATE COURT RECEIVER FROM
                                                                      18                                                   TURNOVER OF ASSETS PURSUANT
                                                                                                                           TO 11 U.S.C. § 543
                                                                      19
                                                                                                                           DATE:
                                                                      20                                                   TIME: [No Hearing Required]
                                                                                                                           PLACE:
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710294v1
                                                                      Case 8:21-bk-10525-ES       Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11         Desc
                                                                                                   Main Document    Page 2 of 7



                                                                       1                   WHEREAS, Shady Bird Lending, LLC (“Shady Bird”) is the holder of the

                                                                       2 senior deed of trust on the real property bearing APN Nos. 276-361-20 and 276-361-22,

                                                                       3 consisting of a partially constructed 178-room, seven story hotel building located in

                                                                       4 Buena Park, California (the “Property” or “Project”) owned by the debtor and debtor in

                                                                       5 possession The Source Hotel, LLC (the “Debtor”).

                                                                       6                   WHEREAS, on February 8, 2021, Shady Bird caused to be filed a

                                                                       7 complaint against the Debtor in the Superior Court of the State of California for the

                                                                       8 County of Orange (the “Superior Court”) for (i) specific performance and appointment of a

                                                                       9 receiver, and (ii) waste, thereby commencing the Superior Court action bearing Case No.

                                                                      10 30-2021-01183489-CU-OR-CJC (the “State Court Action”).

                                                                      11                   WHEREAS, shortly after filing the State Court Action, Shady Bird caused to
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 be filed, among other things, its “Ex Parte Application for: (1) Order Appointing Receiver;

                                                                      13 (2) Temporary Restraining Order; and (3) Order to Show Cause Re: Confirmation of

                                                                      14 Appointment of Receiver and Preliminary Injunction in Aid of Receiver; Memorandum of

                                                                      15 Points and Authorities in Support Thereof” (the “Receivership Application”).
SulmeyerKupetz, A




                                                                      16                   WHEREAS, on February 17, 2021, the Superior Court granted the

                                                                      17 Receivership Application and entered its “Ex Parte Order Appointing Receiver and Order

                                                                      18 to Show Cause and Temporary Restraining Order – Rents, Issues, and Profits” (the

                                                                      19 “Receivership Order”), pursuant to which, among other things, Bellann R. Raile (the

                                                                      20 “Receiver”) was appointed receiver for the Project.

                                                                      21                   WHEREAS, in addition to the Receivership Order, a foreclosure sale was

                                                                      22 scheduled for March 1, 2021.

                                                                      23                   WHEREAS, on February 26, 2021 (the “Petition Date”), the Debtor filed a

                                                                      24 voluntary petition for relief under title 11 of the Untied States Code, commencing this

                                                                      25 chapter 11 case.

                                                                      26                   WHEREAS, the Debtor has sent a demand to Shady Bird demanding,

                                                                      27 among other things, that the Receiver (i) deliver any property of the Debtor held by or

                                                                      28 transferred to the Receiver, or the proceeds, product, offspring, rents, or profits of such


                                                                           DAL 2710294v1                                 2
                                                                      Case 8:21-bk-10525-ES       Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11          Desc
                                                                                                   Main Document    Page 3 of 7



                                                                       1 property, that is in the Receiver’s possession, custody, or control, and (ii) file an

                                                                       2 accounting of any property of the Debtor, or proceeds, product, offspring, rents, or profits

                                                                       3 of such property, that, at any time, came into the possession, custody, or control of the

                                                                       4 Receiver, pursuant to 11 U.S.C. § 543(b).

                                                                       5                   WHEREAS, pursuant to Section 27(b) of the Receivership Order, Shady

                                                                       6 Bird has ten (10) court days from the date it received notice of the bankruptcy filing to file

                                                                       7 a motion to excuse the Receiver’s compliance with 11 U.S.C. § 543.

                                                                       8                   WHEREAS, after its receipt of the Debtor’s demand, Shady Bird advised

                                                                       9 the Debtor that it intended to file (i) a motion for an order excusing the Receiver from the

                                                                      10 requirements of 11 U.S.C. § 543 (the “Excuse Compliance Motion”), and (ii) a motion for

                                                                      11 an order designating the Debtor’s chapter 11 case as a single asset real estate case
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 pursuant to 11 U.S.C. §§ 101(51B) and 362(d)(3) (the “SARE Motion”).

                                                                      13                   WHEREAS, since, pursuant to Section 27(b) of the Receivership Order, the

                                                                      14 last day to file the Excuse Compliance Motion is March 12, 2021, Shady Bird advised the

                                                                      15 Debtor that it intended to file the Excuse Compliance Motion and SARE Motion on March
SulmeyerKupetz, A




                                                                      16 11, 2021, with a scheduled hearing dated of April 1, 2021.

                                                                      17                   WHEREAS, the Debtor advised Shady Bird that, due to a scheduling

                                                                      18 conflict with counsel, it is requesting that Shady Bird agree to set the hearings for its

                                                                      19 Excuse Compliance Motion and SARE Motion to a date on or after April 15, 2021.

                                                                      20                   WHEREAS, Shady Bird has consented to the Debtor’s request, and has

                                                                      21 agreed to schedule the Excuse Compliance Motion and SARE Motion for a date available

                                                                      22 on the Court’s calendar on or after April 15, 2021, without prejudice or argument for

                                                                      23 timeliness, provided, however, that the Debtor and Shady Bird agree that (i) the Receiver

                                                                      24 shall be excused from complying with the turnover requirements of 11 U.S.C. § 543

                                                                      25 pending a hearing on the Excuse Compliance Motion and SARE Motion, (ii) the

                                                                      26 Receivership Order shall remain in full force and effect pending a hearing on the Excuse

                                                                      27 Compliance Motion and SARE Motion and the Debtor shall not interfere with the Receiver

                                                                      28 or the Receivership Order pending the resolution of the Excuse Compliance Motion, (iii)


                                                                           DAL 2710294v1                                3
                                                                      Case 8:21-bk-10525-ES       Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11           Desc
                                                                                                   Main Document    Page 4 of 7



                                                                       1 the Excuse Compliance Motion shall be deemed timely pursuant to the Receivership

                                                                       2 Order if it is filed after March 12, 2021, (iv) the Debtor shall be prohibited from raising

                                                                       3 timeliness as a basis to deny the Excuse Compliance Motion, and (v) the Debtor shall not

                                                                       4 be deemed to have waived any of its objections or defenses with respect to the Excuse

                                                                       5 Compliance Motion and SARE Motion, or any issues raised by the Excuse Compliance

                                                                       6 Motion and SARE Motion, by entering into this Stipulation.

                                                                       7                   NOW, THEREFORE, in consideration of the foregoing, the parties hereto,

                                                                       8 by and through their respective attorneys of record, hereby agree and stipulate as

                                                                       9 follows:

                                                                      10                   1.    Pending a hearing on Shady Bird’s Excuse Compliance Motion and

                                                                      11 SARE Motion, the Receiver shall be excused from complying with the turnover
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 requirements of 11 U.S.C. § 543.

                                                                      13                   2.    Pending a hearing on Shady Bird’s Excuse Compliance Motion and

                                                                      14 SARE Motion, the Receivership Order shall remain in full force and effect and the Debtor

                                                                      15 shall not interfere with the Receiver or the Receivership Order pending the resolution of
SulmeyerKupetz, A




                                                                      16 the Excuse Compliance Motion.

                                                                      17                   3.    Shady Bird’s Excuse Compliance Motion shall be deemed timely

                                                                      18 pursuant to the Receivership Order if it is filed after March 12, 2021.

                                                                      19                   4.    The Debtor shall be prohibited from raising timeliness as a basis to

                                                                      20 deny the Excuse Compliance Motion.

                                                                      21                   5.    The Debtor shall not be deemed to have waived any of its objections

                                                                      22 or defenses with respect to the Excuse Compliance Motion and SARE Motion, or any

                                                                      23 issues raised by the Excuse Compliance Motion and SARE Motion, by entering into this

                                                                      24 Stipulation.

                                                                      25 DATED: March 11, 2021                    SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                      26

                                                                      27                                          By: /s/ Daniel A. Lev
                                                                                                                      Daniel A. Lev
                                                                      28                                              Attorneys for Shady Bird Lending, LLC


                                                                           DAL 2710294v1                                 4
                                                                      Case 8:21-bk-10525-ES        Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11               Desc
                                                                                                    Main Document    Page 5 of 7



                                                                       1
                                                                           DATED: March 11, 2021                     Law Offices of Ronald Richards & Associates, APC
                                                                       2

                                                                       3                                             By: /s/ Ronald Richards
                                                                                                                         Ronald Richards
                                                                       4                                                 Attorneys for Shady Bird Lending, LLC
                                                                       5

                                                                       6 DATED: March 11, 2021                       Levene, Neale, Bender, Yoo & Brill L.L.P.

                                                                       7

                                                                       8

                                                                       9                                             By:
                                                                                                                           Ron Bender
                                                                      10                                                   Juliet Y. Oh
                                                                                                                           (Proposed) Attorneys for The Source Hotel,
                                                                      11                                                   LLC, Debtor and Debtor in Possession
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13                               AUTHORIZATION OF E-SIGNATURES

                                                                      14                   The filing party hereby attests that all signatories listed concur in this filing’s

                                                                      15 content and have authorized this filing with e-signatures
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710294v1                                     5
        Case 8:21-bk-10525-ES                     Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11                                      Desc
                                                   Main Document    Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): STIPULATION BETWEEN DEBTOR AND SHADY
BIRD LENDING, LLC RE PENDING MOTION OF SHADY BIRD LENDING, LLC FOR ORDER EXCUSING STATE
COURT RECEIVER FROM TURNOVER OF ASSETS PURSUANT TO 11 U.S.C. § 543 will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 11, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 11, 2021                            Cheryl Caldwell                                       /s/Cheryl Caldwell
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 18 Filed 03/11/21 Entered 03/11/21 14:36:11                                      Desc
                                                   Main Document    Page 7 of 7


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
